Affirmed and Opinion Filed May 27, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00098-CV

                 RYAN GALLAGHER, Appellant
                             V.
               CITY OF AUSTIN, COLLIN COUNTY,
    STATE OF TEXAS, AND TEXAS ATTORNEY GENERAL, Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-00049-2020

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle

      Ryan Gallagher, appearing pro se, appeals the trial court’s order declaring him

a vexatious litigant. We affirm the trial court’s order in this memorandum opinion.

See TEX. R. APP. P. 47.4.

      Mr. Gallagher filed this case pro se in Travis County, Texas, in August 2019,

asserting claims against several governmental entities regarding past drug arrests

that he contends violated his religious rights. On January 3, 2020, the case was

transferred to the 416th Judicial District Court of Collin County.
       On January 8, 2020, defendant Collin County filed a motion requesting that

the trial court declare Mr. Gallagher a vexatious litigant. Following Mr. Gallagher’s

response and a hearing, the trial court signed a January 24, 2020 order declaring Mr.

Gallagher a vexatious litigant and issued a pre-filing order against him. In March

2020, the trial court signed a final judgment dismissing Mr. Gallagher’s claims with

prejudice based on other grounds. Mr. Gallagher filed a timely notice of appeal of

“the decision to declare me a Vexatious Litigant.”

       Chapter 11 of the Texas Civil Practice and Remedies Code provides a

mechanism to restrict vexatious litigation by pro se individuals who abuse the legal

system by pursuing numerous frivolous lawsuits. TEX. CIV. PRAC. & REM. CODE

§§ 11.001–.104. The statute seeks to curb vexatious litigation by requiring plaintiffs

found by the court to be “vexatious” to post security for costs before proceeding to

trial. Id. §§ 11.051–.056.

       Under Chapter 11, a defendant against whom a civil action is commenced,

maintained, or pending may move the trial court for an order determining that the

plaintiff is a vexatious litigant. Id. § 11.051. The court may find that a pro se plaintiff

is a vexatious litigant if the defendant shows there is not a reasonable probability

that the plaintiff will prevail in the litigation and that:

       (1) the plaintiff, in the seven-year period immediately preceding the
       date the defendant makes the motion under Section 11.051, has
       commenced, prosecuted, or maintained at least five litigations as a pro
       se litigant other than in a small claims court that have been
               (A) finally determined adversely to the plaintiff;

                                            –2–
             (B) permitted to remain pending at least two years without
             having been brought to trial or hearing; or
             (C) determined by a trial or appellate court to be frivolous or
             groundless under state or federal laws or rules of procedure; [or]
      (2) after a litigation has been finally determined against the plaintiff,
      the plaintiff repeatedly relitigates or attempts to relitigate, pro se, either:
             (A) the validity of the determination against the same defendant
             as to whom the litigation was finally determined; or
             (B) the cause of action, claim, controversy, or any of the issues
             of fact or law determined or concluded by the final determination
             against the same defendant as to whom the litigation was finally
             determined[.]

Id. § 11.054(1)–(2). “Litigation” means “a civil action commenced, maintained, or

pending in any state or federal court.” Id. § 11.001(2).

      We review a trial court’s order determining a litigant is vexatious for an abuse

of discretion. Harris v. Rose, 204 S.W.3d 903, 905 (Tex. App.—Dallas 2006, no

pet.). Under this standard, we may not substitute our judgment for the judgment of

the trial court. Id. A trial court abuses its discretion if it acts in an arbitrary or

capricious manner without reference to any guiding rules or principles. E.g., Drum

v. Calhoun, 299 S.W.3d 360, 364 (Tex. App.—Dallas 2009, pet. denied).

      Here, we recognize Mr. Gallagher is acting pro se and we must construe his

brief liberally. Amrhein v. Bollinger, 593 S.W.3d 398, 401 (Tex. App.—Dallas 2019,

no pet.) (citing Sterner v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex. 1989)). But

our rules of appellate procedure have specific requirements for briefing, see TEX. R.

APP. P. 38.1, and the law is well-settled that a party proceeding pro se must comply




                                           –3–
with all applicable rules. Amrhein, 593 S.W.3d at 401; Harris v. Showcase Chevrolet,

231 S.W.3d 559, 561 (Tex. App.—Dallas 2007, no pet.).

        Though Mr. Gallagher purports to assert nine issues for our review, his

appellate brief fails to present applicable facts, argument, and authorities for each

purported issue.1 See Amrhein, 593 S.W.3d at 402. The brief is rambling and largely

incoherent, and its sixty pages consist mainly of jumbled and chaotic references to

laws, constitutional rights, alleged crimes, wrongdoing, and complaints. This has

made it difficult, if not impossible, to ascertain the issues presented. See id. The

references made by Mr. Gallagher to the record or to legal authority are not

accompanied by discussion, argument, or explanation of how the references relate

to an issue on appeal. See id. at 403. Instead, this brief “provides no substantive

analysis and makes no cogent argument.” Id.

        In the brief’s conclusion, Mr. Gallagher states, “I request declaratory relief as

to Religious Issues and Criminal acts of the County and State, as well as a lifting of

the Vexatious litigant order intended to harm my Religious Exercise and ability to

access the Courts.” Our best efforts to construe an issue raised by Mr. Gallagher’s

brief leave us with only a complaint that the trial court erred by declaring him a

vexatious litigant. We conclude he has preserved no issue for our review except the


    1
     At this Court’s instruction, Mr. Gallagher amended his appellate brief twice prior to submission. His
brief states his “issues presented” as follows: Reopening and Merging Cases; Jurisdiction;
Negligence/Noble Cause Corruption; Bill of Review; Conflict of Interest; Sovereign Immunity Waived and
Destruction of Governmental Record; Bob Davis: Aggravated Perjury & Fraud on the Court; Judge Cynthia
Wheless (Illegal Sanctions, Void Order, Recusal); and Greg Abbott and Ken Paxton: Conflict of Interest.
                                                  –4–
question of whether the trial court abused its discretion in declaring him a vexatious

litigant.2 See id. at 403; TEX. R. APP. P. 38.1.

        The trial court’s order stated Mr. Gallagher met the criteria for being

determined a vexatious litigant under sections 11.054(1)(A) and 11.054(2). Mr.

Gallagher’s issues do not assert or describe any particular trial court error regarding

those criteria. And even assuming he has raised such a challenge, the record shows

those criteria were met.

        Under both sections 11.054(1)(A) and 11.054(2), a defendant filing a section

11.051 motion has the burden to show there is not a reasonable probability that the

plaintiff will prevail in the underlying litigation. At the trial court hearing, Collin

County produced evidence that Mr. Gallagher’s claims were barred because they

were based on events that occurred outside the two-year statute of limitations, were

filed against governmental entities that were entitled to immunity, and concerned

matters addressed in prior cases pertaining to his use of marijuana in practicing his

religion, implicating res judicata. In March 2020, the trial court dismissed Mr.

Gallagher’s claims with prejudice and he did not appeal that judgment. Thus, the

record supports a finding that there was not a reasonable probability he would prevail

in the litigation. See TEX. CIV. PRAC. & REM. CODE § 11.054.


    2
      Indeed, that is the only issue Mr. Gallagher could raise in this Court without an order from a local
administrative judge permitting the filing. See Amrhein, 593 S.W.3d at 403 n.4, 404 (citing TEX. CIV. PRAC.
& REM. CODE § 11.103(a), (d)). The record does not show Mr. Gallagher obtained such an order. Thus, even
if his brief complied with rule 38.1’s briefing requirements—which it does not—no other appeal was
authorized. See id.
                                                   –5–
        Additionally, section 11.054(1)(A) required Collin County to show that in the

seven-year period immediately preceding the motion, Mr. Gallagher commenced,

prosecuted, or maintained at least five litigations as a pro se litigant, other than in a

small claims court, that were finally determined adversely to him. Collin County’s

appendix to its section 11.051 motion contained documents showing more than thirty

pro se litigations commenced, prosecuted, or maintained by Mr. Gallagher from

January 8, 2013, to January 8, 2020, that were finally determined adversely to him.

At the hearing, the trial court took judicial notice of that appendix.3


    3
      Those pro se litigations included: (1) Gallagher v. Ken Paxton, Jill Willis et al., Cause No. 4:18-cv-
575, U.S. Dist. Court, E.D. Tex., Filed: July 2, 2018, Dismissed: Sept. 10, 2019; (2) Gallagher v. Austin
Police Dep’t, Cause No. 1:16-CV-00527, U.S. Dist. Court, W.D. Tex., Filed: Apr. 29, 2016, Dismissed: Mar.
22, 2017; (3) Gallagher v. Chuck Rosenberg, DEA, et al., Cause No. 1:16-CV-01117, U.S. Dist. Court, W.D.
Tex., Filed: Oct. 3, 2016, Dismissed: Nov. 4, 2016; (4) The Shaivite Temple and Ryan Gallagher v. DEA, et
al., Cause No. 1:19-CV-1136, U.S. Dist. Court, W.D. Tex., Filed Nov. 18, 2019, Dismissed: Dec. 13, 2019;
(5) Gallagher v. Mike Pompeo, Dep’t of State, et al., Cause No. 3:18-CV-02879, U.S. Dist. Court, N.D.
Tex., Filed: Oct. 29, 2018, Dismissed: July 1, 2019; (6) Gallagher v. DEA, et al., Cause No. 3:17-CV-00734,
U.S. Dist. Court, N.D. Tex., Filed: Mar. 14, 2017, Dismissed: Apr. 6, 2018; (7) Gallagher v. Wray, Cause
No. 3:19-cv-930, U.S. Dist. Court, N.D. Tex., Filed: May 29, 2019, Dismissed: June 28, 2019; (8) Gallagher
v. FBI, Cause No. 3:19-CV-2250, U.S. Dist. Court, N.D. Tex., Filed: Sept. 19, 2109, Dismissed: Oct. 16,
2019; (9) Gallagher v. Ole Miss, et al., Cause No. 3:19-CV-01251, U.S. Dist. Court, N.D. Tex., Filed: May
24, 2019, Dismissed: June 26, 2019; (10) Gallagher v. The Bitcoin Found., et al., Cause No. 3:19-CV-1151,
U.S. Dist. Court, N.D. Tex., Filed: May 14, 2019, Dismissed: June 28, 2019; (11) Gallagher v. DEA, et al.,
Cause No. 1:18-CV-00387, U.S. Dist. Court, Colo., Filed: Feb. 15, 2018, Dismissed: Mar. 26, 2018; (12)
Gallagher v. Nat’l Sec. Agency, et al., Cause No. 1:18-CV-00388, U.S. Dist. Court, Colo., Filed: Feb. 15,
2018, Dismissed: Mar. 26, 2018; (13) Gallagher v. DEA, et al., Cause No. 1:18-CV-01674, U.S. Dist. Court,
Colo., Filed: June 29, 2018, Dismissed: Aug. 21, 2018; (14) Gallagher v. Bureau of Alcohol, Tobacco,
Firearms, and Explosives, et al., Cause No. 1:18-CV-01693, U.S. Dist. Court, Colo., Filed: July 5, 2018,
Dismissed: Aug. 30, 2018; (15) Gallagher v. YouTube, LLC, et al., Cause No. 1:18-CV-01694, U.S. Dist.
Court, Colo., Filed: July 5, 2018, Dismissed: Nov. 1, 2018; (16) Gallagher v. Wray, et al., Cause No. 1:18-
CV-01697, U.S. Dist. Court, Colo., Filed: July 5, 2018, Dismissed: Aug. 30, 2018; (17) Gallagher v. Colo.
Dep’t of Revenue, et al., Cause No. 1:18-CV-01699, U.S. Dist. Court, Colo. Filed: July 5, 2018, Dismissed:
Aug. 22, 2018; (18) Gallagher v. Facebook, et al., Cause No. 1:18-CV-02029, U.S. Dist. Court, Colo.,
Filed: Aug. 8, 2018, Dismissed: Sept. 20, 2018; (19) Gallagher v. Inter-American Comm’n on Human
Rights, Cause No. 1:18-CV-02046, U.S. Dist. Court, Colo., Filed: Aug. 10, 2018, Dismissed: Sept. 20, 2018;
(20) Gallagher v. No Named Defendants, Cause No. 1:18-CV-02263, U.S. Dist. Court, Colo., Filed: Aug
31, 2018, Dismissed: Nov. 9, 2018; (21) Gallagher v. Colo. Dep’t of Revenue, et al., Cause No. 1:18-CV-
02503, U.S. Dist. Court, Colo., Filed: Oct. 1, 2018, Dismissed: Nov. 9, 2018; (22) Gallagher v. DEA, et al.,
Cause No. 1:18-CV-02505, U.S. Dist. Court, Colo., Filed: Oct. 1, 2018, Dismissed: Nov. 9, 2018; (23)

                                                   –6–
        Though Mr. Gallagher asserts in his appellate brief that “simple dismissal” is

not an “adverse” determination for section 11.054(1)(A) purposes, he cites no

authority supporting that assertion and we have found none. See Beasley v. Soc’y of

Info. Mgmt., Dallas Area Chapter, No. 05-19-00607-CV, 2020 WL 5087824, at *9

(Tex. App.—Dallas Aug. 28, 2020, pet. denied) (mem. op.) (counting dismissal as

section 11.054(1)(A) adverse determination); 1901 NW 28th St. Trust v. Lillian

Wilson, LLC, 535 S.W.3d 96, 101 (Tex. App.—Fort Worth 2017, no pet.) (“A party

who repeatedly files baseless actions only to dismiss them is no less vexatious than

the party who follows the actions through to completion.”); Retzlaff v. GoAmerica

Commc’ns Corp., 356 S.W.3d 689, 700–01 (Tex. App.—El Paso 2011, no pet.) (“An

action which is ultimately dismissed by the plaintiff, with or without prejudice, is

nevertheless a burden on the target of the litigation and the judicial system, albeit

less of a burden than if the matter had proceeded to trial.”).




Gallagher v. Gallagher, et al., Cause No. 1:18-CV-02595, U.S. Dist. Court, Colo., Filed: Oct. 9, 2018,
Dismissed: Nov. 1, 2018; (24) Gallagher v. DEA, et al., Cause No. 3:18-CV-063, U.S. Dist. Court, N.D.
Miss., Filed: Dec. 3, 2018, Dismissed: May 6, 2019; (25) Gallagher v. USA, Cause No. 1:18-CV-02153,
U.S. Dist. Court, D.C., Filed: Sept. 14, 2018, Dismissed: Nov. 5, 2018; (26) Gallagher v. FDA, et al., Cause
No. 1:18-CV-02154, U.S. Dist. Court, D.C., Filed: Sept. 14, 2018, Dismissed: Nov. 25, 2019; (27)
Gallagher v. DEA, et al., Cause No. 1:18-CV-02439, U.S. Dist. Court, D.C., Filed: Oct. 3, 2018, Dismissed:
Dec. 3, 2018; (28) Gallagher v. Inter-American Comm’n on Human Rights, et al., Cause No. 1:18-CV-
02441, U.S. Dist. Court, D.C., Filed: Oct. 17, 2018, Dismissed: Dec. 3, 2018; (29) Gallagher v. Congress,
et al., Cause No. 1:18-cv-2327, U.S. Dist. Court, D.C., Filed: Sept. 25, 2018, Dismissed: Oct. 24, 2018;
(30) Ryan Gallagher v. Collin Cty., Case No. 416-01458-2017, Collin Cty. Dist. Court, Filed: Mar. 27, 2017,
Dismissed: Nov. 14, 2017; (31) Gallagher v. Austin Police Dep’t, Case No. C-1-CV-16-001720, Collin Cty.
Court at Law No. 2, Filed: Feb. 24, 2016, Dismissed: June 28, 2018; (32) Gallagher v. Tex. Attorney Gen.
(Ken Paxton), et al., Case No. DC-19-02400, Dallas Cty. Dist. Court, Filed: Feb. 19, 2019, Dismissed: July
22, 2019; (33) Ryan Gallagher v. DEA, Case No. DC-19-11048, Dallas Cty. Dist. Court, Filed: Aug. 2,
2019, Dismissed: Dec. 13, 2019.


                                                   –7–
      Alternatively, section 11.054(2) required Collin County to show that after a

litigation was finally determined against Mr. Gallagher, he repeatedly relitigated or

attempted to relitigate, pro se, either “(A) the validity of the determination against

the same defendant as to whom the litigation was finally determined; or (B) the cause

of action, claim, controversy, or any of the issues of fact or law determined or

concluded by the final determination against the same defendant as to whom the

litigation was finally determined.” TEX. CIV. PRAC. & REM. CODE § 11.054(2). Collin

County showed at the hearing that following the final determination of a 2017

lawsuit Mr. Gallagher filed against Collin County regarding his alleged right to use

marijuana in practicing his religion, he has commenced additional pro se litigation

against Collin County based on that same claim—including this case. Thus, section

11.054(2)’s criteria have been satisfied.

      Mr. Gallagher’s appellate brief also includes a one-page form titled

“Challenge to Constitutionality of a State Statute.” On the form, he lists eleven

statutes “being challenged,” including “Texas Law Chapter 11 (Vexatious Litigant

Law),” which we construe as Texas Civil Practice & Remedies Code Chapter 11. He

provides no further explanation or basis for his Chapter 11 constitutionality

challenge. Thus, that constitutional challenge is inadequately briefed. See Edwards

Aquifer Auth. v. Day, 369 S.W.3d 814, 844 (Tex. 2012) (refusing to consider

appellant’s constitutional claim when he failed to demonstrate how his constitutional

rights were violated). In any event, this Court has consistently concluded Chapter 11

                                            –8–
is not unconstitutional. See Beasley, 2020 WL 5087824, at *12 (citing Leonard v.

Abbott, 171 S.W.3d 451, 457–58 (Tex. App.—Austin 2005, pet. denied)); Cooper v.

McNulty, No. 05-15-00801-CV, 2016 WL 6093999, at *4 (Tex. App.—Dallas Oct.

19, 2016, no pet.) (mem. op.).

      We affirm the trial court’s order.

                                                 /Cory L. Carlyle//
                                                 CORY L. CARLYLE
200098f.p05                                            JUSTICE




                                           –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

RYAN GALLAGHER, Appellant                      On Appeal from the 416th Judicial
                                               District Court, Collin County, Texas
No. 05-20-00098-CV           V.                Trial Court Cause No. 416-00049-
                                               2020.
CITY OF AUSTIN, COLLIN                         Opinion delivered by Justice Carlyle.
COUNTY, STATE OF TEXAS,                        Justices Schenck and Reichek
AND TEXAS ATTORNEY                             participating.
GENERAL, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 27th day of May, 2021.




                                        –10–